Case: 20-61079   Document: 00515976131   Page: 1   Date Filed: 08/12/2021




          United States Court of Appeals
               for the Fifth Circuit                   United States Court of Appeals
                                                                Fifth Circuit

                                                              FILED
                                                        August 12, 2021
                            No. 20-61079                 Lyle W. Cayce
                          Summary Calendar                    Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Adrian Douglas Wilson,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 20-61081
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Adrian Wilson,

                                               Defendant—Appellant.
Case: 20-61079      Document: 00515976131          Page: 2     Date Filed: 08/12/2021

                                     No. 20-61079
                                   c/w No. 20-61081




                  Appeals from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 2:07-CR-23-1
                            USDC No. 3:06-CR-119-1


   Before Barksdale, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:*
          Adrian Douglas Wilson pleaded guilty in 2007 to: causing a financial
   institution to fail to meet reporting requirements, in violation of 31 U.S.C.
   § 5324(a)(1); and structuring transactions to evade reporting requirements,
   in violation of 31 U.S.C. § 5324(a)(3). In a separate proceeding in 2008,
   Wilson pleaded guilty to conspiracy to possess, with intent to distribute, five
   kilograms or more of cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1).
   Regarding both convictions, he was sentenced to a total of 300-months’
   imprisonment and five years’ supervised release. Following his release to
   supervision, Wilson was charged with:           domestic violence; malicious
   mischief; and sexual battery. At a combined revocation hearing, the district
   court revoked Wilson’s supervised release and sentenced him to, inter alia,
   37-months’ imprisonment. In these consolidated appeals, Wilson challenges
   the court’s revoking his supervised release.
          Revocation of supervised release is reviewed for abuse of discretion.
   E.g., United States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995). “A district
   court may revoke a defendant’s supervised release if it finds by a
   preponderance of the evidence that a condition of release has been violated.”
   Id. In reviewing a challenge to the sufficiency of evidence, as in this instance,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-61079        Document: 00515976131       Page: 3    Date Filed: 08/12/2021




                                    No. 20-61079
                                  c/w No. 20-61081

   we view the evidence, and all reasonable inferences therefrom, in the light
   most favorable to the Government. United States v. Alaniz-Alaniz, 38 F.3d
   788, 792 (5th Cir. 1994). We also afford great deference to a district court’s
   credibility determinations, see United States v. Goncalves, 613 F.3d 601, 609
   (5th Cir. 2010), and will not disturb them unless they are “incredible as a
   matter of law” because the witness testified to facts he “physically could not
   have observed or events that could not have occurred under the laws of
   nature”. Alaniz-Alaniz, 38 F.3d at 791 (citation omitted).
          Wilson maintains the Government’s evidence was insufficient to
   prove the three violations. At the revocation hearing, the same victim
   (Wilson’s adult daughter) testified regarding all three charges—domestic
   violence, malicious mischief, and sexual battery—and the court found the
   victim credible.    In response, Wilson references the municipal court’s
   dismissal of the domestic violence and malicious mischief charges, offers
   conflicting witness testimony denying his ability to commit the violations,
   and claims inconsistencies in the victim’s testimony. The focus of Wilson’s
   appeal is that the district court’s credibility determination was erroneous.
          Wilson has not shown the victim’s statements were “incredible as a
   matter of law”. We therefore defer to the court’s finding the victim credible.
   Accordingly, the incriminating evidence includes her credible first-hand
   account of the violations, along with other corroborating and circumstantial
   evidence. Viewed in the requisite light most favorable to the Government, a
   reasonable trier of fact could have found by a preponderance of the evidence
   that Wilson committed the violations. The district court did not abuse its
   discretion in revoking Wilson’s supervised release.       See id. at 791–92;
   McCormick, 54 F.3d at 219.
          AFFIRMED.




                                         3